Nebraska Advance Sheets
990	287 NEBRASKA REPORTS



         John Doe, appellant, v. Board of R egents of the
            University of Nebraska et al., appellees.
                                     ___ N.W.2d ___

                         Filed April 24, 2014.    No. S-12-1136.

 1.	 Summary Judgment. Summary judgment is proper if the pleadings and admis-
      sible evidence offered at the hearing show that there is no genuine issue as to any
      material facts or as to the ultimate inferences that may be drawn from those facts
      and that the moving party is entitled to judgment as a matter of law.
 2.	 Summary Judgment: Appeal and Error. In reviewing a summary judgment, an
      appellate court views the evidence in the light most favorable to the party against
      whom the judgment was granted, and gives that party the benefit of all reasonable
      inferences deducible from the evidence.
 3.	 Federal Acts: Discrimination: Claims. Because the Americans with Disabilities
      Act of 1990 sets forth the same remedies, procedures, and rights as the
      Rehabilitation Act of 1973, claims brought under both acts are analyzed together.
 4.	 Federal Acts: Discrimination: Public Officers and Employees: Immunity.
      Government officials cannot be sued in their individual capacities under either
      title II of the Americans with Disabilities Act of 1990 or the Rehabilitation Act
      of 1973.
 5.	 Summary Judgment: Proof. A party makes a prima facie case that it is entitled
      to summary judgment by offering sufficient evidence that, assuming the evidence
      went uncontested at trial, would entitle the party to a favorable verdict.
 6.	 Summary Judgment: Evidence: Proof. After the movant for summary judg-
      ment makes a prima facie case by producing enough evidence to demonstrate
      that the movant is entitled to judgment if the evidence was uncontroverted at
      trial, the burden to produce evidence showing the existence of a material issue
      of fact that prevents judgment as a matter of law shifts to the party opposing
      the motion.
 7.	 Federal Acts: Discrimination: Proof. The burden of proving discrimination
      under the Americans with Disabilities Act of 1990 and the Rehabilitation Act of
      1973 remains always with the plaintiff.
  8.	 ____: ____: ____. The burden of production in an action under the Americans
      with Disabilities Act of 1990 and the Rehabilitation Act of 1973 shifts between
      the parties under the framework of McDonnell Douglas Corp. v. Green, 411 U.S.
      792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973).
  9.	 ____: ____: ____. A student bringing action under the Americans with Disabilities
      Act of 1990 and the Rehabilitation Act of 1973 for discrimination by an educa-
      tional institution and its officers in their official capacities must first make out a
      prima facie case by proving (1) that he or she was disabled within the meaning
      of the acts; (2) that he or she otherwise was able, with or without accommoda-
      tions, to meet the academic and technical standards requisite to admission and
      participation in the school’s education program; and (3) that he or she suffered an
      adverse action because of his or her disability.
10.	 ____: ____: ____. Once a prima facie case of discrimination is made under the
      Americans with Disabilities Act of 1990 or the Rehabilitation Act of 1973, the
                           Nebraska Advance Sheets
	                            DOE v. BOARD OF REGENTS	991
	                                Cite as 287 Neb. 990

        burden shifts to the defendants to articulate a legitimate, nondiscriminatory rea-
        son for the adverse action. Upon such articulation by the defendants, the burden
        shifts back to the plaintiff to produce evidence that the stated nondiscriminatory
        reason is a pretext for discrimination.
11.	    Federal Acts: Discrimination. If the defendant did not know of the plain-
        tiff’s disability, then the defendant cannot be liable under the Americans with
        Disabilities Act of 1990 or the Rehabilitation Act of 1973.
12.	    Discrimination: Mental Health. Mental disabilities are rarely open, obvious,
        and apparent.
13.	    Federal Acts: Discrimination. Under the Americans with Disabilities Act of
        1990 and the Rehabilitation Act of 1973, adverse actions because of discrimina-
        tion include failing to make reasonable accommodations to the known physical or
        mental limitations of an otherwise qualified individual with a disability.
14.	    Discrimination: Proof. The plaintiff claiming discrimination based on a failure
        to accommodate must identify a specific reasonable accommodation or accom-
        modations that would allow the plaintiff to perform under the program at issue.
15.	    Discrimination: Liability. When a program provides reasonable designated
        channels through which participants must notify the program of a disability and
        the requested accommodations, then the program is not liable for a failure to
        accommodate unless the plaintiff utilizes those channels.
16.	    Discrimination. The element of adverse action may be something short of
        termination or dismissal from a program, but there must be materially adverse
        consequences affecting the terms, conditions, or privileges under the program,
        such that a reasonable trier of fact could find objectively tangible harm.
17.	    ____. Adverse action may be properly based on conduct even where that conduct
        is related to the disability.
18.	    Federal Acts: Discrimination. In actions under the Americans with Disabilities
        Act of 1990 and the Rehabilitation Act of 1973, substantial deference is generally
        given to academic judgments.
19.	    Colleges and Universities: Courts. Courts are generally ill equipped, as com-
        pared with experienced educators, to determine whether a student meets a univer-
        sity’s reasonable standards for academic and professional achievement.
20.	    ____: ____. Evaluating performance in clinical courses is no less an academic
        judgment than that of any other course, and is entitled to the same deference.
21.	    Discrimination: Proof. A reason cannot be proved to be a pretext for discrimina-
        tion unless it is shown both that the reason was false and that discrimination was
        the real reason.
22.	    Colleges and Universities: Courts. The deference extended to academic deci-
        sions extends also to the procedural requirements surrounding those decisions.

   Appeal from the District Court for Douglas County: Shelly
R. Stratman, Judge. Affirmed.
       John Doe, pro se.
  Amy L. Longo and Lawrence K. Sheehan, of Ellick, Jones,
Buelt, Blazek & Longo, L.L.P., for appellees.
    Nebraska Advance Sheets
992	287 NEBRASKA REPORTS



  Heavican, C.J., Connolly, McCormack, Miller-Lerman,
and Cassel, JJ.
      McCormack, J.
                     I. NATURE OF CASE
    The plaintiff, known as John Doe, brought suit under
title II of the Americans with Disabilities Act of 1990 (ADA)1
and § 504 of the Rehabilitation Act of 1973 (Rehabilitation
Act)2 against the defendants. Doe, representing himself pro
se, alleged that the University of Nebraska Medical Center
(UNMC), the Board of Regents of the University of Nebraska,
and several members of UNMC’s staff, in their official and
individual capacities, discriminated against him while he was
a medical student at UNMC, because of his chronic and
recurrent depressive disorder disability. The district court
dismissed the staff in their individual capacities and granted
summary judgment in favor of the remaining defendants.
Doe appeals.
                         II. BACKGROUND
                 1. P laced “On R eview” for Poor
                       P erformance Freshman
                            Year at UNMC
   Doe started medical school in August 2003. He was placed
“On Review” shortly thereafter for weak performance in struc-
ture and development of the human body core. According to
the Scholastic Evaluation Committee (SEC) guidelines, a stu-
dent is placed “On Review” when the student’s performance
is marginal during the course of the academic year. This may
include, but not be limited to, performance on a single exami-
nation (exam) or performance in a core or clerkship. Doe was
again informed that he was “On Review” at the end of the first
semester of his first year, for receiving a grade of “Marginal”
in structure and development of the human body core.
   In letters informing Doe of his “On Review” status, Doe was
referred to various support services of the academic success

 1	
      42 U.S.C. § 12131 et seq. (2006).
 2	
      29 U.S.C. § 797(a) (2006).
                  Nebraska Advance Sheets
	                  DOE v. BOARD OF REGENTS	993
	                      Cite as 287 Neb. 990

program and of student counseling, as well as a tutoring pro-
gram through the office of admissions and students. He was
also encouraged to speak with Dr. Jeffrey W. Hill, the associate
dean for admissions and students.

                   2. R escheduled Exam After
                          Fiance Troubles
   At the end of his freshman year of medical school, Doe
asked to reschedule his comprehensive first-year exam. Doe’s
wedding had been scheduled to take place around that time.
Doe asked to delay the comprehensive exam, because he
decided to postpone the wedding. Doe met with Hill and
explained that he was having “apprehensions about getting
married,” which were causing Doe “stress.” Doe explained to
Hill that his fiance would not wait until after the exam to work
on issues they were having in their relationship and that this
was “very difficult, stressful, and draining to me both emo-
tionally and physically.” That difficulty was combined with
Doe’s “anticipatory stress” of his decision to tell his fiance
he wanted to postpone the wedding—after her parents had
already spent “a lot of money” on the event. Doe thought this
“taxing” situation would “affect [his] performance on the com-
prehensive exam.” Doe was allowed to postpone the exam,
which he later passed.

                  3. More Exams R escheduled
                       Sophomore Year
   The comprehensive first-year exam was the first of sev-
eral exams that Doe postponed until a later date. Dr. Gerald
Moore, the senior associate dean for academic affairs, stated
that he met with Doe on two or three occasions during Doe’s
first 2 years of medical school “because of his frequent delay
of exams.”
   According to Moore, when he asked Doe whether he was
experiencing any problems, Doe stated only that he was having
problems with his girlfriend. Doe never told Moore he had a
disability. Doe claimed that when he postponed an exam twice
in October 2004, he told Moore he was “depressed” and having
trouble sleeping and concentrating.
    Nebraska Advance Sheets
994	287 NEBRASKA REPORTS



   Doe went to see a psychiatrist, whom Doe saw only once.
Doe obtained prescriptions for antianxiety and antidepressant
medications. The psychiatrist diagnosed Doe with adjustment
disorder with depressed mood, but Doe did not convey this
diagnosis to UNMC.
   By December 16, 2004, Moore informed Doe that his
rescheduling of exams “was not professional behavior for a
future physician” and that he would not be allowed to delay
future exams.
   Around that time, Doe’s ex-fiance began dating someone
else, which caused Doe further distress. In January 2005, Doe’s
grandmother died.

                  4. Diagnosed With Major
                     Depressive Disorder
   In January 2005, Doe saw a different psychiatrist, Dr.
Rafael Tatay, who diagnosed Doe with chronic and recur-
rent major depressive disorder. Tatay recommended that Doe
engage in psychotherapy and prescribed antidepressants and
antianxiety medications. Tatay explained that other than Doe
vaguely mentioning in their first meeting that he could not
concentrate, “[m]edical school was not an issue” for Doe:
“[T]he main issue of this person was with the interpersonal
relationships, with depression.” Tatay saw Doe in January,
May, and August 2005. After that, Tatay did not see Doe
until 2007.
   Doe also spoke occasionally with Dr. David Carver, who is
a psychologist and the director of the counseling and student
development center at UNMC. Carver averred that he met
with Doe in May 2004, April 2005, and September 2006. In
these meetings, Doe discussed the breakup with his fiance
and his academic performance. At one meeting, Doe men-
tioned to Carver that he saw a psychiatrist and a doctor over
the course of the breakup with his fiance and the death of his
grandmother. Carver averred that he was never aware, how-
ever, that Doe had been given a psychiatric diagnosis of major
depression. Doe testified he thought he had told Carver about
“being depressed.”
                   Nebraska Advance Sheets
	                   DOE v. BOARD OF REGENTS	995
	                       Cite as 287 Neb. 990

              5. Doe Did Not Claim Disability at
                Office of Services for Students
                         With Disabilities
   Determinations at UNMC of whether a student has a disabil-
ity and what accommodations may be required are made by the
office of services for students with disabilities, a subdivision of
the counseling and student development center at UNMC. The
center informs incoming medical students about these services
during orientation, and this information is also included in the
student handbook and on the UNMC Web site.
   The policies of the office of services for students with dis-
abilities are posted on its Web site, in the student handbook,
and in the flyer in the orientation materials provided to all
incoming enrolled students. The policies state that in order to
be eligible for academic or physical accommodations, a student
must contact the student counseling center and fill out an appli-
cation for disability accommodation well in advance of the
time for which the accommodation is needed. Underlined and
in boldface, the policies state that faculty will not be expected
to provide accommodation without a letter from the student
counseling center verifying eligibility for accommodations and
setting forth an accommodation plan.
   It is undisputed that during his enrollment at UNMC, Doe
never contacted the office of services for students with dis-
abilities and never requested accommodations through the pro-
cedures set forth by that office.
   Doe explained that while he was in medical school, he did
not think of his major depressive disorder as a “disability” and
did not consider himself “disabled.” When, after this lawsuit
was filed, Doe was asked what type of accommodations he
requires because of his disability, Doe stated that that would
depend on the time and the situation.
              6. Doe Granted Leave of Absence
                 for Wedding-R elated Issues
   On January 21, 2005, Doe requested a leave of absence
from the medical school. Doe requested permission to postpone
his neurology/ophthalmology/psychiatry core to the summer
before his junior year. Doe explained that he had been “trying
    Nebraska Advance Sheets
996	287 NEBRASKA REPORTS



to find resolution” with canceling his wedding and that his
grandmother had recently passed away.
   The SEC granted Doe a leave of absence. The original letter
granting leave stated it would be from January 21 to February
6, 2005, but it appears that the leave lasted the entirety of
Doe’s second semester. The SEC guidelines provide for a leave
of absence “under exceptional circumstances,” “for academic,
medical, and personal reasons.” Under the guidelines, a student
will be required to return from a leave of absence no later than
the beginning of the next academic year.
   In the letter communicating the leave of absence to Doe,
Hill informed Doe that he could postpone the neurology/
ophthalmology/psychiatry core, but would not be allowed to
postpone any other exams for the remainder of the academic
year. Hill stated in the letter that Doe had postponed exams
several times in the previous semester and that “this cannot be
tolerated in the future.” Doe later asserted that these statements
“suggested to me that I would no longer be accommodated
for my depression/disability when I returned [from] my [leave
of absence].”
   Hill stated that the SEC did not grant the requested leave of
absence because of alleged major depressive disorder or any
other alleged disability. In fact, Hill averred that at no point
in his interactions with Doe did Doe inform him that he had
major depressive disorder or any other disability.
   Doe testified in his deposition that he talked to Hill about
“being depressed.” Doe had stated in a prior affidavit that he
told Hill of his diagnosis of major depressive disorder and told
Hill that he was taking medications.
   Doe testified that he met with the SEC during his leave of
absence and that it “seem[ed] like [his depression] did come
up.” But Doe could not ultimately remember what was or was
not said.
              7. Doe Completed Sophomore Year
                  With Specially Arranged
                        Summer Core
   The SEC determined, after much discussion, to grant Doe’s
request to take the neurology/ophthalmology/psychiatry core
                  Nebraska Advance Sheets
	                   DOE v. BOARD OF REGENTS	997
	                       Cite as 287 Neb. 990

in the summer before the start of his junior year. Hill explained
that, typically, a student taking a leave of absence would have
to come back and repeat the missed core at the same time the
following year. A student cannot take the required “USMLE
Step 1” exam until that missed core has been completed,
however, and, under the SEC guidelines, the USMLE Step
1 exam must be taken before entering the junior-year clerk-
ships. According to Hill, the physician who taught the core
agreed to teach it to Doe over the summer, “so we could kind
of keep him with his class and keep things moving along and
so he didn’t have to wait a whole year to take that core.” Hill
said that such a special summer arrangement was something
UNMC had never done before, that it was inconvenient for
the teaching physician, and that it was something that UNMC
was not going to do again. Doe thus successfully com-
pleted his sophomore year the summer following his leave
of absence.

                   8. Doe Signed Junior-Year
                   P rofessionalism Statement
   Before entering his junior year, Doe, as required of all
medical students before entering their junior year, signed a
“Professionalism Statement.” The Professionalism Statement
explained that any deviations of professional behavior are
noted by attendings and lecturers, during class or in a clini-
cal setting, and that faculty are required to report such devia-
tions to the associate dean for admissions and students. In
addition, the statement explained that unprofessional behavior
will put the student at risk of failing clerkships or having the
grade lowered.

               9. During Junior Year Doe Failed
                  Two Clerkships and R eceived
                   Marginal in One Clerkship
   During his junior year, Doe had pediatrics, internal medi-
cine, obstetrics and gynecology (Ob/Gyn), family medicine,
and psychiatry clerkships. He received grades of pass or bet-
ter in his psychiatry and family medicine clerkships. But Doe
received a grade of fail in both his internal medicine and his
    Nebraska Advance Sheets
998	287 NEBRASKA REPORTS



Ob/Gyn clerkships. He received a grade of marginal in his
pediatrics clerkship.

                      (a) Ob/Gyn Clerkship
   Dr. Sonja R. Kinney, director of the Ob/Gyn clerkship, sent
Doe an e-mail on January 25, 2006, advising him of unprofes-
sional conduct observed by faculty and resident physicians,
in the hopes that he could improve his clinical performance.
That e-mail stated that “[r]esidents noted your playing internet
poker on labor and delivery, attendings noted leaving during
clinic time to get concert tickets, and staff noted your absence
this morning at teaching conferences.” Kinney stated that
Doe’s performance did not improve following his receipt of
this e-mail.
   Doe received a scaled percentile score of 64 on the Ob/
Gyn “shelf” exam, which was the 12th percentile for his class.
Anything less than 10th percentile is considered failure of the
shelf exam, so this was considered a pass. But students receive
a grade of fail for the clerkship if they do not meet minimum
criteria for the clinical component of the grade, regardless
of the shelf exam score. Doe received a fail for his clini-
cal component.
   The comments on his grade sheet stated that Doe “was nota-
bly absent from or late to required activities and frequently did
not complete tasks as assigned.” He had difficulty presenting
patients and fielding questions, and he had a below-average
knowledge base. The comments further stated that after being
notified of professionalism issues, Doe continued to have
incidents, including weak performance during service, failing
to show up for a session without excuse or explanation, some-
times being abrupt with patients, and having a knowledge base
that was “‘greatly lacking.’” The comments stated that Doe
was frequently absent or late to clinical rounds and didactic
teaching sessions, left a clinic early to pick up concert tickets
without explanation, played games on his computer during
downtime on labor and delivery, did not go home and change
when asked to do so because of casual attire, and generally
“‘gave impression that he did not seem interested in seeing
patients or learning from faculty.’” The comments further
                  Nebraska Advance Sheets
	                  DOE v. BOARD OF REGENTS	999
	                      Cite as 287 Neb. 990

stated, “Overall he showed a pattern of lack of concern for his
professional role . . . .”
   After receiving his grade, Doe discussed it with Kinney.
Doe generally denied that most of the events referred to in the
grade sheet or the previous e-mail referred to him—he asserted
he had been confused with a different student. Doe admit-
ted, however, that he had left the clinic room to get concert
tickets in the midst of taking a patient history. Doe explained,
“‘[W]ell you know, I have a life outside the hospital.’”
   Kinney averred that throughout the course of monitoring
Doe’s clinical performance on the Ob/Gyn clinical service, she
“treated John Doe in the same way I would treat any student
having comparable performance problems.” Indeed, according
to Kinney,
      [a]t no time while John Doe was on the Ob/Gyn clerk-
      ship through the appeal of his grade did I perceive that
      John Doe had a disability. John Doe never notified me
      of any facts suggesting he was disabled, and I was
      never informed by John Doe of any accommodations he
      required because of an alleged disability.
Doe stated that he did not remember whether he ever told
Kinney he had a disability.
   Doe appealed his grade, complaining that the Ob/Gyn
proc­ ss allows a “single person that has strong oppositional
     e
feelings against a student to have profound effects on the out-
come.” He complained that he did not receive copies of all the
relevant evaluation forms from the faculty. Doe characterized
the summary of the comments on his grade sheet as “obscure
and hardly justifiable.”
   The appeal was unsuccessful. The SEC concluded that Doe
did not show by the weight of the evidence that the grade/
evaluation in the Ob/Gyn clerkship was improper or unfair.
   Dr. Carl V. Smith, the chair of the Ob/Gyn department,
stated that he had spoken with Doe about his grade and the
appeal process. Smith stated Doe never informed him that he
had a disability or that he required an accommodation for a
disability. Smith averred that he treated Doe as he would have
treated any other student and that all his actions concerning
Doe were in good faith.
     Nebraska Advance Sheets
1000	287 NEBRASKA REPORTS



   Doe testified that his experience with the Ob/Gyn clerkship
and the unsuccessful appeal “had a big impact” on him. Doe
explained that it was “very stressful,” especially “because they
didn’t do any evaluations and they were claiming that I did
stuff that didn’t happen.”

                     (b) Internal Medicine
   The attending evaluations for Doe’s internal medicine clerk-
ship were at a passing level. However, Doe failed the “OSCE”
and national shelf exams, and he had “weak performance in
other areas.” Doe accordingly received an overall grade of fail
for the clerkship.
   According to Doe, Dr. David O’Dell, the internal medi-
cine clerkship director, told Doe he could not appeal his
grade, because he had failed the shelf exam and “that’s an
automatic failure of the class.” O’Dell denied ever telling
Doe he could not appeal. O’Dell stated that he did tell Doe
that “he would be better served if he repeated the Internal
Medicine Clerkship.”
   O’Dell averred that at no time did Doe tell him he was
disabled. Nor did O’Dell have knowledge of any facts that
led him to believe Doe was disabled. Doe did not ask O’Dell
for accommodation of any alleged disability. O’Dell averred
that all of his actions concerning Doe were “in good faith
performance of my duties as a faculty member of the College
of Medicine.”
   Doe admitted that he did not recall specifically talking with
O’Dell about being depressed. But Doe stated that because
O’Dell was on the SEC when it approved his leave of absence,
he assumed O’Dell was “aware of the situation.”

                        (c) Pediatrics
   Doe received a grade of marginal for his pediatrics clerk-
ship, principally because Doe did not receive the required
minimum score on the “NBME Subject Exam.”
   Doe’s clinical grade for the clerkship was 2.79 out of
4.00. The “Comments for the Student” section of the eval-
uation form stated that attendings had observed that Doe
needed to work on developing therapeutic plans. Furthermore,
                  Nebraska Advance Sheets
	                   DOE v. BOARD OF REGENTS	1001
	                       Cite as 287 Neb. 990

“[a]s was discussed during the clerkship, you also need to be
sure you are communicating with the appropriate individuals
for absences.”
   In a letter to Hill on December 14, 2006, Dr. Sharon
Stoolman, the director of undergraduate medical education
for the department of pediatrics, explained that Doe exhibited
“unpredictable behavior.” Stoolman illustrated that Doe once
missed 2 days on inpatient rounds without proper notifica-
tion and that she resorted to calling Doe’s parents when she
was unable to reach him by cell phone or e-mail. Doe denied
missing days for anything other than illness. He further alleged
that he always notified his supervising physician in person or
by e-mail.
   Stoolman averred that at no time did Doe tell her that he had
a disability or that he required accommodation for a disability.
Stoolman said that she did not suspect that Doe suffered from
depression—“I mean, not any more than any of the other medi-
cal students.” Doe admitted that he did not tell Stoolman that
he suffered from depression the first time he took the pediatrics
clerkship. He was, in fact, uncertain to what degree he was
depressed at that time.
                     10. Doe Asked to Sign
                      Academic Contract
   The SEC determined that Doe would have to repeat his
junior year because he received grades of two fails and one
marginal during that year. The SEC guidelines list one of the
primary justifications for requiring repetition of an entire aca-
demic year as two or more grades of fail during the same aca-
demic year. When the SEC made its determination, Doe was
participating in a family medicine community preceptorship in
Fremont, Nebraska.
   Doe was asked to sign an academic contract setting forth
the conditions for repeating his junior year and the require-
ments for his continued enrollment. The agreement required
Doe to retake all junior clerkships except family medicine.
The agreement specified that Doe must receive grades of pass
or better in the required repeated clerkships, that he would
receive a grade of pass or better on his current family medicine
     Nebraska Advance Sheets
1002	287 NEBRASKA REPORTS



clerkship, that he would receive grades of pass or better in all
senior electives, that he would meet regularly with the student
counseling center for assistance with any academic and/or per-
sonal issues that arise, and that he would meet regularly with
Hill after each clerkship to assess academic progress.
                     11. Doe R efused to Sign
                       Academic Contract
   Doe initially refused to sign the agreement. Hill remembered
that Doe had said he could not come in to sign the contract
because he was on a family medicine rotation in Fremont.
   Eventually, Doe met with Hill. According to Doe, “I told
Dr. Hill . . . that I was depressed and I wanted to get help,
talk to Dr. Carver, get the necessary help that I needed before
I signed anything.” Doe also sent Hill an e-mail stating in per-
tinent part:
      Although I feel like I’m moving forward again, I’m cer-
      tainly not were [sic] I would like to be. The challenges set
      before me aren’t meager, and if I want to succeed I will
      need to utilize all of my resources including Dr. Carver.
      This obviously hasn’t happen[ed] yet because I’ve been in
      Fremont but I would like the opportunity to take the nec-
      essary measures to be successful. I’m concerned that just
      the desire to excel without addressing the above issues
      has not been sufficient to achieve my goals in the Family
      Medicine clerkship.
Doe apparently considered this a request for accommodations
and asserted that “Dr. Hill refused to address my mental health
and my request for an accommodation and said that if I didn’t
sign the contract on that day, the matter would be brought
before the SEC.”
   Doe did not sign the contract that day. According to
Hill, Doe did not state he was disabled, nor did he request
accommodations.
                12. SEC Added P rofessionalism
                 Clause to Academic Contract
  Doe was brought before the SEC. Doe could not remember
what, if anything, he said to the SEC as an explanation of why
he had not signed the contract as the SEC required.
                  Nebraska Advance Sheets
	                   DOE v. BOARD OF REGENTS	1003
	                       Cite as 287 Neb. 990

   The SEC revised the agreement so that it contained a pro-
fessionalism clause. The professionalism clause stated that
Doe understood that “any ratings of −2 or below on the
professionalism ranking system, coupled with any negative
comments concerning professional behavior, on any required
clerkship or senior elective will be grounds for termination
of enrollment.”
   According to Dr. Robert T. Binhammer, chair of the SEC,
the SEC decided to add the professionalism requirement to the
contract because unprofessional conduct had been observed by
clerkship directors. Hill noted that this clause was added after
Doe’s initial refusal to sign the document. The SEC considered
Doe’s failure to sign the original contract “a major breach of
professionalism.” Thus, the SEC reconsidered the previous
documented instances of unprofessional conduct in light of that
major breach.
   The SEC guidelines provide that the only acceptable grade
for a core or clerkship being repeated is a pass: “A grade of
Marginal or Fail upon repetition is not acceptable and will
result in termination of enrollment.” (Emphasis in original.)
The SEC guidelines for UNMC further provide that “[a]ny
student, who by quality of work, by conduct, or other reason
indicates unfitness to enter the practice of medicine, may be
dismissed from the College.” The guidelines are to be consid-
ered in light of each student case and will be considered on its
own merits. The guidelines’ “Termination of Enrollment” sec-
tion lists failure to obtain a grade of pass in a repeated core,
clerkship, or elective as one of several criteria considered jus-
tifying termination. That list also includes “[d]ocumentation of
repeated unprofessional behavior.”
   In October 2006, Doe signed the revised agreement under
threat of dismissal. Hill had a conversation with Doe when
he finally came in to sign the revised academic contract. Hill
remembered that Doe said only that “he wanted to see Dr.
Carver.” Doe did not inform him he had a disability.
           13. General P ractices Concerning
                  Academic Contracts
  Doe presented evidence that from August 2003 through
2008, UNMC required 43 of its students to repeat an academic
     Nebraska Advance Sheets
1004	287 NEBRASKA REPORTS



year. This was, on average, approximately 9 students per year.
The vast majority of those students were asked to repeat their
freshman year. Only three students were required to repeat a
year other than their freshman year.
   Only six of the students during that period who were
required to repeat a year were required to sign an academic
contract with UNMC for continued enrollment. No student
with a documented disability and who was required to repeat
a year was required to sign an academic contract for contin-
ued enrollment.
   Of the students required to sign an academic contract, only
the contracts for upperclassmen had requirements pertaining
to current clerkships or other courses or clerkships beyond the
academic year being repeated. No student, besides Doe, was
required to sign a professionalism clause. There was no evi-
dence, however, that any other student had ever refused to sign
a proposed academic contract.
   Binhammer explained that each academic contract is indi-
vidualized to meet the needs of the student and that there is “no
set contract for all students.” And, according to Hill, “profes-
sionalism issues arise very rarely.”

                 14. Doe P erformed Poorly in
                   P lastic Surgery Rotation
   Doe began the remediation of his junior year with his surgery
rotations. Doe received all acceptable professionalism marks,
with one −1, in his general surgery rotation. He received all −1
marks in his emergency room surgery rotation. Doe’s plastic
surgery rotation went more poorly. Doe received ratings of −2
or below on the professionalism ranking system, coupled with
negative comments concerning professional behavior, which
was a violation of the academic contract he signed.
   Doe’s plastic surgery rotation began on a Monday, October
9, 2006. Doe claimed that on Wednesday, October 11, Dr.
Michael L. Spann, a fellow in the plastic and reconstructive
surgery program, “did not show up for rounding for which
he had required the [sic] me to attend.” According to Doe,
when Doe later asked Spann about not showing up, Spann
“maligned” him in front of a faculty plastic surgeon who was
                  Nebraska Advance Sheets
	                   DOE v. BOARD OF REGENTS	1005
	                       Cite as 287 Neb. 990

nearby. According to Doe, Spann later explained to Doe that
Spann was actually upset because “the attending had overheard
me ask [Spann] about not being at rounds that morning and he
was worried that the Faculty Plastic Surgeon would find out
that [Spann] had been at home sleeping.”
   Spann confirmed that on October 11, 2006, he did not
attend 6 a.m. rounds, but stated, “However, my absence should
not have prevented [Doe] from rounding with the residents
on this service.” Spann generally denied that he was in any
way embarrassed by Doe or that he had told Doe anything to
that effect.
   Doe stated he began to feel ill by that Sunday, and was
unable to work the following Monday and Tuesday because
of pain from an umbilical hernia. Doe scheduled surgery for
Friday at 4 p.m., after the scheduled surgery shelf exam at
8 a.m. Doe knew he would not be able to eat or drink any-
thing beginning at midnight of Thursday, but he wanted to take
the exam before his surgery anyway. Doe went to work on
Wednesday and Thursday of that week.
   Spann informed Doe on Thursday that he would need to go
on rounds the next morning—which was the morning of Doe’s
exam and his surgery. Doe did so. He arrived at 6:30 a.m. and
was released at 7:20 a.m., before either the exam or the sched-
uled surgery.
   Spann stated that he required Doe to go on rounds with him
that morning “to provide him the opportunity to demonstrate
the ability to evaluate a surgical patient, formulate a care plan
and discuss surgical principles, as was standard to the aca-
demic process.” Spann had determined that because of Doe’s
poor performance during the rotation, it was “imperative that
he demonstrate the ability to evaluate a surgical patient, formu-
late a care plan, and discuss surgical principles before moving
to another service.”
   Doe testified that because he lived far away, he had to
get up at 4:30 a.m. to get to rounds on time. According to
Doe, that “changed the whole scenario.” Doe did not take the
shelf exam.
   In an e-mail to Dr. Wendy J. Grant, the associate direc-
tor of the medical student clerkships in the department of
     Nebraska Advance Sheets
1006	287 NEBRASKA REPORTS



surgery, Spann summarized Doe’s performance during the
2-week plastic surgery rotation. Spann wrote that Doe “con-
tinually demonstrated a lack of responsibility to the service
and his education.” Doe failed to show up for rounds one day,
claiming that he did not know he was supposed to be there,
even though Spann’s recollection was that they had discussed
Doe’s required presence the afternoon before. Doe generally
demonstrated “critical weaknesses in many areas,” including
“knowledge base, communication, responsibility, motivation,
and patient care.” In a professionalism checklist, Spann gave
Doe the lowest score of −3 in four out of six areas listed on
the checklist.
   Spann averred that Doe never informed him that he had a
disability, and Spann had no knowledge of any facts which led
him to believe Doe had a disability. Grant similarly averred
that she had no knowledge of any facts leading her to believe
Doe had a disability, that Doe never informed her he had a dis-
ability, and that Doe never requested an accommodation of a
disability. Grant averred, “I treated John Doe as I would treat
any student who acted in a manner similar to John Doe.” Doe
did not deny that Spann and Grant were not informed he had
a disability.
   Doe’s failure to timely notify the surgery department that he
would not be taking the shelf exam as scheduled eventually led
to the SEC’s being notified of the poor professionalism mark
by Spann. Hill determined that Doe’s poor professionalism on
the surgery clerkship violated the conditions of his continued
enrollment, and Doe was invited to a meeting of the SEC to
explain what happened.
                      15. SEC Terminated
                       Doe’s Enrollment
   Before the SEC meeting, Doe sent a letter to Binhammer
and Hill, summarizing his position. Doe complained that the
professionalism clause of his academic contract was most
likely due to issues with his Ob/Gyn clerkship, and he alleged
that persons involved with the Ob/Gyn clerkship were on the
SEC at the time he was asked to sign the contract. According
                  Nebraska Advance Sheets
	                   DOE v. BOARD OF REGENTS	1007
	                       Cite as 287 Neb. 990

to Doe, “the decision of the committee held me accountable for
previous unsubstantiated issues.” Doe said that “these issues
have not been resolved and continue to impact me in a devas-
tating way.”
   Doe then reiterated to the SEC his procedural complaints
regarding the Ob/Gyn grade. He complained, for instance,
that his grade evaluations from faculty and residents were
never shown to him. He reiterated his belief that those eval­
uations never actually existed. Doe also presented cell phone
records in an attempt to disprove some of the Ob/Gyn alle-
gations that Doe did not show up for work or went missing
during rounds.
   With regard to Spann’s decision to make Doe go on rounds
the day of the exam and his surgery, Doe wrote:
          I was put in a horrible situation; that I believe was
       unfair. I was NPO from midnight on Thursday, I was
       taking Vicodin for abdominal pain, I had to get up
       at 4:30 AM to be at UNMC in time to round, I was
       expected to take a test at 8:00 AM, and undergo surgery
       in the afternoon.
   Neither in his letter nor during the meeting before the SEC
did Doe allege he had a disability. Binhammer denied having
any knowledge that Doe was even depressed and averred the
SEC was never informed Doe had a disability. Doe said he had
discussed his “depression” with Hill prior to the meeting and
with “other people associated with the SEC,” whom he could
not name. But Doe also said that at this time, “I’m trying to
still be strong and not admit that I’m depressed.”
   The SEC concluded that Doe violated the professional
responsibility clause of his continued-enrollment agreement.
The SEC determined that Doe’s enrollment should be termi-
nated effective November 7, 2006.
   Hill testified that the reason for this decision was primarily
the fact that Doe received four −3 ratings in his plastic surgery
rotation. Hill did not believe that Doe’s missing the surgery
shelf exam had any role in the SEC’s decision to terminate
Doe’s enrollment at UNMC. Doe never received a final grade
for the surgery clerkship.
     Nebraska Advance Sheets
1008	287 NEBRASKA REPORTS



  O’Dell left the SEC meeting early because he had to teach
an 8 a.m. class. As he left, O’Dell informed the secretary of his
vote for dismissal.
  Doe appealed the SEC’s decision to the “Appeal Board.”
            16. R emediation of P ediatrics Clerkship
                      While Appeal P ending
   While Doe’s appeal to the board was pending, Doe was
allowed to repeat his pediatrics clerkship. Although the grade
was never entered on his transcript because it was compiled
after his termination of enrollment, the final grade for the
second time Doe took the pediatrics clerkship was a marginal.
This was principally due to his clinical score.
   Stoolman communicated concerns about Doe to Hill on
December 14, 2006. In her letter, Stoolman said Doe’s behav-
ior during the clerkship was “erratic.” Doe made “incorrect
and inappropriate comments to fragile patients.” Doe missed
rounds on several occasions, telling other medical students to
tell the attending that he was looking for his backpack. Doe
was absent from a required group activity both weeks it was
offered, and his excuses could not be verified. Doe “simply
disappeared for several hours at a time and then reappeared
right before check out rounds in the evening.” Doe then missed
a meeting with Stoolman to discuss his unexcused absences.
Stoolman described that she waited for Doe for 2 hours and
that he was not where they were planning to meet, not where
he had told others he would be, and not where he later told her
he was.
   Stoolman stated, “I wish [Doe] had been able to be honest
and ask for help in whatever it is that he is struggling with,
but he has denied any problem other than the stress of being
expelled.” Stoolman explained that she had met with Doe in an
attempt to help him understand that his “actions, behavior and
absences were unacceptable,” but that she had “tried and failed
to help him see this.” Stoolman averred that Doe never told her
he had any type of disability and that Doe “had no understand-
ing that his performance was unacceptable.”
   Doe testified that he told Stoolman during his remediation of
pediatrics that he “was dealing with depression.” Doe testified
                  Nebraska Advance Sheets
	                  DOE v. BOARD OF REGENTS	1009
	                      Cite as 287 Neb. 990

that Stoolman told him at that time that if there was anything
she could do to help, to let her know. He did not let her know
what she could do to help.
   Doe generally denied the allegations of unexcused absences,
explaining that some absences were due to meetings per-
taining to his appeal of the SEC’s decision to discharge
him. Doe asserted that despite efforts on his part, he was
unable to schedule a meeting with Stoolman to clear up such
misunderstandings.
                   17. Appeal Board Upheld
                          Termination
   Doe was represented by counsel at the hearing before the
Appeal Board. Doe averred that it was only after he obtained
counsel did he understand the definition of disability and his
rights under the ADA and the Rehabilitation Act.
   Doe explained to the Appeal Board that he had experienced
a “bout of major depression” following a broken engagement.
He explained that he took a leave of absence during his sopho-
more year “for treatment and recovery.”
   Doe explained the chain of events that he believed led to his
unjust termination from UNMC. Doe said that because he had
to make up a required core before taking the USMLE Step 1
exam, the start of his family medicine and surgery clerkships
was delayed: “This put me at a disadvantage from the start
because I was four months behind and the students I worked
with had four extra months of critical experience . . . .”
   Doe then described how he was “devastated” by the com-
ments made about him on his Ob/Gyn clerkship evaluation.
This was exacerbated by what Doe perceived as the proce-
dural unfairness of the appeal process for his Ob/Gyn grade.
Although that grade was no longer directly before the Appeal
Board, Doe explained that “I do think it is important for the
committee to understand that the grade I received for [the Ob/
Gyn] clerkship was arbitrary and capricious and the ripple
effect of the experience impacted me much more than just
one grade.”
   This experience, Doe explained, “resurrected some of my
depression symptoms.” Doe said that while those symptoms
     Nebraska Advance Sheets
1010	287 NEBRASKA REPORTS



did not interfere with his ability to pass his psychiatry clerk-
ship, his ability to manage all that was going on with the
appeal of his Ob/Gyn clerkship “became too much” by the time
he took his internal medicine exams.
   Doe described that after his leave of absence, he was reluc-
tant to sign the first version of the academic agreement because
it encompassed the family medicine clerkship he was still
undertaking: “Although the family medicine clerkship was
going well, I felt my mental health was deteriorating and I was
very concerned about the added pressure this agreement would
impact my performance.” Thus, Doe said, “I . . . advised Dr.
Hill that I was very hesitant to sign an agreement that required
a successful grade in family medicine.” Doe did not think the
addition of the professionalism clause was a fair response to
his refusal to sign the first proposed agreement.
   Finally, Doe described the situation surrounding his plastic
surgery clerkship under the supervision of Spann. Doe said
that “[d]espite my illness and scheduled surgery, I was going
to try and take the test as scheduled to avoid any questions or
controversy.” But when Spann insisted that he go on rounds the
morning of the test and of his surgery, Doe said, “the physi-
cal and emotional weight of it all became too much for me.”
At that point, Doe explained, he sent an e-mail to the surgery
department indicating he would not be taking the exam.
   Doe questioned Spann’s ability to grade Doe “objectively.”
Doe believed that Spann was preoccupied with defending his
questionable decision to have Doe go on rounds the day of the
shelf exam and Doe’s hernia surgery. Doe asked the board to
take this into account, as well as the fact that the evaluation
was based on only 2 weeks of contact, 1 week of which Doe
was sick.
   Doe’s presentation before the Appeal Board was the first
time he disclosed his diagnosis of depressive disorder in writ-
ing to an official committee of the UNMC College of Medicine.
Specifically, Doe provided a medical progress note dated 15
days after the SEC’s termination of his enrollment, indicating
that Doe suffered from depression and was not sleeping well.
Hill said that this was the first time he became aware Doe suf-
fered from major depression or any other disability.
                  Nebraska Advance Sheets
	                   DOE v. BOARD OF REGENTS	1011
	                       Cite as 287 Neb. 990

   Doe asked the Appeal Board to give him a 6-month leave
of absence. Doe explained he would like the opportunity to
“really try to get things nailed down and stay on the anti-
depressants during the remainder of my time.”
   On December 19, 2006, the Appeal Board upheld the SEC’s
termination decision. According to Hill, no academic action
was taken against Doe because he had a disability or was
regarded as having a disability.

                 18. Dean of UNMC College of
                  Medicine Upheld Termination
   Doe thereafter appealed to the dean of the UNMC College
of Medicine. In that appeal, Doe alleged that the SEC’s termi-
nation of his enrollment under the professionalism clause was
procedurally improper, because the SEC was not presented
with both the rating of −2 or below on the professionalism
ranking system and the negative comments concerning profes-
sional behavior. Doe also asserted that the membership of the
Appeal Board was improper, that the information before the
Appeal Board was not the result of its own investigation as
required by the SEC guidelines, and that the Appeal Board
forced Doe to defend his entire history with the medical school
rather than just the incidents of unprofessionalism at issue. Doe
did not make any reference to major depression or any other
alleged disability.
   Doe was not allowed to appeal the grades for his pediat-
ric and surgery clerkships, because they were submitted after
Doe’s November 7, 2006, date of dismissal and were not
included in his academic transcript.
   The dean found no merit to Doe’s appeal of the dismissal
from the medical school.

                        19. Doe Sues
   Doe sued UNMC, the Board of Regents, and several fac-
ulty members in their official and individual capacities. His
original complaint alleged fraudulent concealment, violations
of his substantive and procedural due process rights, breach
of contract, and violations of title II of the ADA and the
Rehabilitation Act. We disposed of the due process, fraudulent
     Nebraska Advance Sheets
1012	287 NEBRASKA REPORTS



concealment, and breach of contract claims in his first appeal
to this court.3 We disposed of an amended breach of contract
claim in a later appeal.4
   Doe filed an amended complaint on the ADA and
Rehabilitation Act claims, asking for damages and injunc-
tive relief. Following discovery and a hearing, the district
court granted the defendants’ motion for summary judgment.
The court concluded that the actions against the defendants
in their individual capacities were not cognizable under the
ADA or Rehabilitation Act, and the court dismissed those
defendants in their individual capacities from the action. The
court then concluded that there was no material issue of fact
supporting Doe’s claims against the defendants in their offi-
cial capacities or against UNMC and the Board of Regents.
The court assumed for purposes of the summary judgment
motion that Doe had a qualified disability under the ADA
and Rehabilitation Act, but found no evidence supporting the
inference that Doe was otherwise qualified to participate in the
program at UNMC or that Doe was excluded on the basis of
his disability. Doe appeals.
               III. ASSIGNMENTS OF ERROR
   Doe assigns, consolidated and restated, that the district court
erred in (1) granting summary judgment against him, (2) deny-
ing portions of his motions to compel, and (3) failing to sua
sponte schedule a hearing relating to the defendants’ alleged
failure to comply with motions to compel that were granted.5
                  IV. STANDARD OF REVIEW
   [1] Summary judgment is proper if the pleadings and admis-
sible evidence offered at the hearing show that there is no gen-
uine issue as to any material facts or as to the ultimate infer-
ences that may be drawn from those facts and that the moving
party is entitled to judgment as a matter of law.6

 3	
      Doe v. Board of Regents, 280 Neb. 492, 788 N.W.2d 264 (2010).
 4	
      Doe v. Board of Regents, 283 Neb. 303, 809 N.W.2d 263 (2012).
 5	
      See Harris v. O’Connor, 287 Neb. 182, 842 N.W.2d 50 (2014).
 6	
      Id.
                         Nebraska Advance Sheets
	                          DOE v. BOARD OF REGENTS	1013
	                              Cite as 287 Neb. 990

   [2] In reviewing a summary judgment, an appellate court
views the evidence in the light most favorable to the party
against whom the judgment was granted, and gives that
party the benefit of all reasonable inferences deducible from
the evidence.7

                             V. ANALYSIS
    Title II of the ADA provides that “no qualified individual
with a disability shall, by reason of such disability, be excluded
from participation in or be denied the benefits of the services,
programs, or activities of a public entity, or be subjected to dis-
crimination by any such entity.”8 Similarly, the Rehabilitation
Act provides in pertinent part:
          No otherwise qualified individual with a disability
       in the United States, as defined in section 705(20) of
       this title, shall, solely by reason of her or his disability,
       be excluded from the participation in, be denied the
       benefits of, or be subjected to discrimination under any
       program or activity receiving Federal financial assist­
       ance or under any program or activity conducted by
       any Executive agency or by the United States Postal
       Service.9
    [3] The ADA provides that the remedies and rights set
forth in the Rehabilitation Act shall be applied to violations of
title II. Because the ADA sets forth the same remedies, pro-
cedures, and rights as the Rehabilitation Act, claims brought
under both acts are analyzed together.10 Despite the slightly

 7	
      Id.
 8	
      42 U.S.C. § 12132.
 9	
      29 U.S.C. § 794(a).
10	
      See, e.g., Thompson v. Williamson County, Tennessee, 219 F.3d 555 (6th
      Cir. 2000); Rodriguez v. City of New York, 197 F.3d 611 (2d Cir. 1999);
      Theriault v. Flynn, 162 F.3d 46 (1st Cir. 1998); Collings v. Longview Fibre
      Co., 63 F.3d 828 (9th Cir. 1995); Maddox v. University of Tennessee, 62
      F.3d 843 (6th Cir. 1995), abrogated on other grounds, Lewis v. Humboldt
      Acquisition Corp., Inc., 681 F.3d 312 ((6th Cir. 2012); Doe v. University
      of Maryland Medical System Corp., 50 F.3d 1261 (4th Cir. 1995); Pottgen
      v. Missouri St. High Sch. Activities Ass’n, 40 F.3d 926 (8th Cir. 1994).
     Nebraska Advance Sheets
1014	287 NEBRASKA REPORTS



different language these acts employ, they require a plaintiff to
demonstrate the same elements to establish liability.11
   [4] The district court correctly determined that Doe has
no cause of action under the ADA and the Rehabilitation
Act against the named individual faculty members in their
individual capacities, and therefore correctly dismissed those
individuals from the stated cause of action. Government offi-
cials cannot be sued in their individual capacities under
either title II of the ADA or the Rehabilitation Act.12 Title II,
§ 12131(1)(B), of the ADA is limited to actions by a “public
entity,” and a public entity is defined as “any department,
agency, special purpose district, or other instrumentality of a
State or States or local government.” The Rehabilitation Act
is limited to programs or activities receiving federal financial
assistance,13 which have been defined to include, as relevant
here, a college, university, or other postsecondary institution.14
Courts have determined that this provision limits enforcement
under the Rehabilitation Act to the program receiving federal
financial assistance and that it does not extend to enforcement
against the employees who are the indirect recipients of such



11	
      Halpern v. Wake Forest University Health Sciences, 669 F.3d 454 (4th Cir.
      2012).
12	
      See, Albra v. Advan, Inc., 490 F.3d 826 (11th Cir. 2007); Eason v. Clark
      County School Dist., 303 F.3d 1137 (9th Cir. 2002); Emerson v. Thiel
      College, 296 F.3d 184 (3d Cir. 2002); Garcia v. S.U.N.Y. Health Sciences
      Center, 280 F.3d 98 (2d Cir. 2001); Walker v. Snyder, 213 F.3d 344 (7th
      Cir. 2000); Baird ex rel. Baird v. Rose, 192 F.3d 462 (4th Cir. 1999);
      Alsbrook v. City of Maumelle, 184 F.3d 999 (8th Cir. 1999); Hiler v.
      Brown, 177 F.3d 542 (6th Cir. 1999); Butler v. City of Prairie Village,
      Kan., 172 F.3d 736 (10th Cir. 1999); Calloway v. Boro of Glassboro
      Dept. of Police, 89 F. Supp. 2d 543 (D.N.J. 2000); Coddington v. Adelphi
      University, 45 F. Supp. 2d 211 (E.D.N.Y. 1999). See, also, Department of
      Transp. v. Paralyzed Veterans, 477 U.S. 597, 106 S. Ct. 2705, 91 L. Ed.
      2d 494 (1986).
13	
      29 U.S.C. § 794.
14	
      29 U.S.C. § 794(b)(2)(A).
                         Nebraska Advance Sheets
	                         DOE v. BOARD OF REGENTS	1015
	                             Cite as 287 Neb. 990

funds and who have no control over whether federal funds
are accepted.15
   We therefore consider the summary judgment order on the
underlying merits as against UNMC, the Board of Regents, and
the named faculty members in their official capacities. We hold
that the district court was correct in finding no issue of mate-
rial fact preventing summary judgment in their favor.
   [5,6] A party makes a prima facie case that it is entitled to
summary judgment by offering sufficient evidence that, assum-
ing the evidence went uncontested at trial, would entitle the
party to a favorable verdict.16 After the movant for summary
judgment makes such a prima facie case, the burden to produce
evidence showing the existence of a material issue of fact that
prevents judgment as a matter of law shifts to the party oppos-
ing the motion.17
   The evidence presented at the summary judgment hearing,
if uncontested at trial, would entitle the defendants to a verdict
in their favor. The defendants made a prima facie case that any
adverse actions against Doe were for legitimate nondiscrimi-
natory reasons. The only evidence to the contrary was Doe’s
assertion that the various incidents cited by faculty members
in support of their negative professionalism assessments were
false. This is not enough to show pretense under the burden-
shifting rubric applicable to ADA/Rehabilitation Act claims. It
is thus insufficient to rebut the defendants’ prima facie case for
summary judgment.


15	
      See, Emerson v. Thiel College, supra note 12; Lollar v. Baker, 196 F.3d
      603 (5th Cir. 1999); Cox ex rel. Dermitt v. Liberty Healthcare Corp., 622
      F. Supp. 2d 487 (E.D. Ky. 2008); Montez v. Romer, 32 F. Supp. 2d 1235
      (D. Colo. 1999); Purvis v. Williams, 276 Kan. 182, 73 P.3d 740 (2003);
      Doe v. Jamaica Hosp., 202 A.D.2d 386, 608 N.Y.S.2d 518 (1994). See,
      also, Fitzgerald v. Barnstable School Committee, 555 U.S. 246, 129 S. Ct.
      788, 172 L. Ed. 2d 582 (2009).
16	
      Green v. Box Butte General Hosp., 284 Neb. 243, 818 N.W.2d 589 (2012);
      Thone v. Regional West Med. Ctr., 275 Neb. 238, 745 N.W.2d 898 (2008).
17	
      Cartwright v. State, 286 Neb. 431, 837 N.W.2d 521 (2013).
     Nebraska Advance Sheets
1016	287 NEBRASKA REPORTS



   [7-10] The burden of proving discrimination under the ADA
and the Rehabilitation Act remains always with the plaintiff.18
The burden of production, however, shifts between the par-
ties under the familiar McDonnell Douglas Corp. v. Green19
framework.20 A student bringing action under the ADA and
the Rehabilitation Act for discrimination by an educational
institution and its officers in their official capacities must
first make out a prima facie case by proving (1) that he or
she was disabled within the meaning of the ADA and the
Rehabilitation Act; (2) that he or she otherwise was able,
with or without accommodations, to meet the academic and
technical standards requisite to admission and participation
in the school’s education program21; and (3) that he or she
suffered an adverse action because of his or her disability.22
Once such a prima facie case of discrimination is made, the
burden shifts to the defendants to articulate a legitimate,
nondiscriminatory reason for the adverse action. Upon such
articulation, the burden shifts back to the plaintiff to produce
evidence that the stated nondiscriminatory reason is a pretext
for discrimination.23
   [11] Many courts expressly include knowledge of the dis-
ability as one of the elements of the plaintiff’s prima facie


18	
      See, e.g., Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 101
      S. Ct. 1089, 67 L. Ed. 2d 207 (1981).
19	
      McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L.
      Ed. 2d 668 (1973).
20	
      See, Kosmicki v. Burlington Northern & Santa Fe R. Co., 545 F.3d 649
      (8th Cir. 2008); Mershon v. St. Louis University, 442 F.3d 1069 (8th Cir.
      2006); Zukle v. Regents of University of California, 166 F.3d 1041 (9th
      Cir. 1999).
21	
      See 34 C.F.R. § 104.3(l)(3) (2014).
22	
      See Kosmicki v. Burlington Northern & Sanda Fe R. Co., supra note 20.
      See, also, e.g., Childress v. Clement, 5 F. Supp. 2d 384 (E.D. Va. 1998).
23	
      See Kosmicki v. Burlington Northern & Sanda Fe R. Co., supra note 20.
      See, also, e.g., Falcone v. University of Minn., 388 F.3d 656 (8th Cir.
      2004).
                         Nebraska Advance Sheets
	                          DOE v. BOARD OF REGENTS	1017
	                              Cite as 287 Neb. 990

case.24 All courts agree that if the defendants did not know
of the disability, then they cannot be liable under the ADA or
the Rehabilitation Act.25 Courts find it logically impossible to
adversely affect the plaintiff “because of” or “on account of”
his or her disability if the defendant did not know the plaintiff
was a member of a class of individuals considered disabled.26
In other words, there can be no causation if there is no actual
or constructive knowledge27 of the disability. The ADA and the
Rehabilitation Act do not require clairvoyance.28
   [12] Several courts have explained that mental disabilities,
such as alleged here, are rarely open, obvious, and apparent.29
Knowledge of limitations or symptoms does not necessar-
ily prove that the defendant knew the condition or symptoms
were disabling, and this is especially true for many mental

24	
      See, e.g., Jakubowski v. Christ Hosp., Inc., 627 F.3d 195 (6th Cir. 2010);
      Monette v. Electronic Data Systems Corp., 90 F.3d 1173 (6th Cir. 1996),
      abrogated on other grounds, Lewis v. Humboldt Acquisition Corp., Inc.,
      supra note 10; Morisky v. Broward County, 80 F.3d 445 (11th Cir. 1996);
      Fogel v. Trustees of Iowa College, 446 N.W.2d 451 (Iowa 1989).
25	
      See, e.g., Raytheon Co. v. Hernandez, 540 U.S. 44, 124 S. Ct. 513, 157
      L. Ed. 2d 357 (2003); Kocsis v. Multi-Care Management, Inc., 97 F.3d
      876 (6th Cir. 1996); Morisky v. Broward County, supra note 24; Hedberg
      v. Indiana Bell Telephone Co., Inc., 47 F.3d 928 (7th Cir. 1995); Pace v.
      Paris Maintenance Co., 107 F. Supp. 2d 251 (S.D.N.Y. 2000); 2 Jonathan
      R. Mook, Americans with Disabilities Act: Employee Rights & Employer
      Obligations § 8.03[1][a] (2002).
26	
      Raytheon Co. v. Hernandez, supra note 25; Kocsis v. Multi-Care
      Management, Inc., supra note 25; Morisky v. Broward County, supra note
      24; Hedberg v. Indiana Bell Telephone Co., Inc., supra note 25; Pace v.
      Paris Maintenance Co., supra note 25.
27	
      See, Monette v. Electronic Data Systems Corp., supra note 24; Morisky
      v. Broward County, supra note 24; Miller v. National Cas. Co., 61 F.3d
      627 (8th Cir. 1995); Hedberg v. Indiana Bell Telephone Co., Inc., supra
      note 25.
28	
      See, Miller v. National Cas. Co., supra note 27; Hedberg v. Indiana Bell
      Telephone Co., Inc., supra note 25.
29	
      See Taylor v. Principal Financial Group, Inc., 93 F.3d 155 (5th Cir. 1996).
      See, also, e.g., Miller v. National Cas. Co., supra note 27; Hedberg v.
      Indiana Bell Telephone Co., Inc., supra note 25.
     Nebraska Advance Sheets
1018	287 NEBRASKA REPORTS



­disabilities.30 Thus, in other cases, courts have concluded that
 mere knowledge that the plaintiff had requested time off to
 deal with stress or depression was insufficient to prove knowl-
 edge of a mental disability.31
    Doe’s case largely fails because Doe’s testimony that he
 told some of the faculty members he was “depressed” or
 “stressed” was insufficient to rebut their testimony that they
 had no knowledge Doe suffered from a disability. Vague or
 conclusory statements revealing an unspecified incapacity are
 insufficient to put the program on notice and charge it with
 knowledge of a disability.32 Doe’s claim based on the adverse
 action of failing to accommodate his disability certainly fails
 for such lack of knowledge, because the success of a failure-
 to-accommodate claim depends not only on the defendant’s
 knowledge of the disability but also on the plaintiff’s proper
 request for specific accommodations. Doe’s litany of other
 alleged adverse actions, insofar as they are truly adverse
 actions, fail both for lack of knowledge and for the dearth of
 any evidence that the defend­nts’ proffered legitimate aca-
                                  a
 demic reasons were pretextual. We will assume for purposes of
 this opinion that Doe was disabled and that he was otherwise
 qualified to participate in the program.
    [13-15] We first address Doe’s failure-to-accommodate alle-
 gation. Cognizable adverse actions “because of” discrimina-
 tion include failing to make reasonable accommodations to
 the known physical or mental limitations of an otherwise
 qualified individual with a disability.33 But the plaintiff must
 identify a specific reasonable accommodation or accommo-
 dations that would allow the plaintiff to perform under the

30	
      See Reeves v. Johnson Controls World Services, Inc., 140 F.3d 144 (2d Cir.
      1998) (superseded by statute as stated in Hilton v. Wright, 673 F.3d 120
      (2d Cir. 2012)).
31	
      See, Miller v. National Cas. Co., supra note 27; Trammell v. Raytheon
      Missile Systems, 721 F. Supp. 2d 876 (D. Ariz. 2010); Kolivas v. Credit
      Agricole, No. 95 Civ. 5662, 1996 WL 684167 (S.D.N.Y. Nov. 26, 1996)
      (unpublished opinion).
32	
      See Morisky v. Broward County, supra note 24.
33	
      See 42 U.S.C. § 12112(b)(5)(A) (2006).
                         Nebraska Advance Sheets
	                          DOE v. BOARD OF REGENTS	1019
	                              Cite as 287 Neb. 990

program at issue.34 Moreover, courts have held that when
the program provides reasonable designated channels through
which participants must notify the program of the disability
and the requested accommodations, then the program is not
liable for a failure to accommodate unless the plaintiff utilizes
those channels.35 Only when the plaintiff has met the bur-
den of showing a specific reasonable accommodation is the
defendant obliged to rebut the plaintiff’s claim by presenting
evidence that the plaintiff’s requested accommodation imposes
an undue hardship.
   Several materials presented to UNMC students clearly
informed Doe that any needed accommodations were to be
requested through the office of services for students with dis-
abilities. It is undisputed that Doe did not notify the office
of services for students with disabilities of his alleged dis-
ability, and he did not request any accommodations through
that office. We find unavailing Doe’s arguments that the
denial of further postponement of exams and further leaves
of absence by Hill and Moore somehow “set the tone for
future accommodations,”36 which excused his failure to prop-
erly ask for them. Doe’s request for a 6-month leave of
absence during his appeal of the dismissal determination
was both the improper venue and improper timing. Such
requests for “‘second chance[s]’” are not considered reason-
able accommodations.37


34	
      See, Falcone v. University of Minn., supra note 23; Zukle v. Regents of
      University of California, supra note 20; Terrell v. US Air, 132 F.3d 621
      (11th Cir. 1998). See, also, US Airways, Inc. v. Barnett, 535 U.S. 391, 122
      S. Ct. 1516, 152 L. Ed. 2d 589 (2002).
35	
      See, Halpern v. Wake Forest University Health Sciences, supra note 11;
      Mershon v. St. Louis University, supra note 20; Wood v. President &
      Trustees of Spring Hill College, 978 F.2d 1214 (11th Cir. 1992); Frank
      v. University of Toledo, 621 F. Supp. 2d 475 (N.D. Ohio 2007); Abdo v.
      University of Vermont, 263 F. Supp. 2d 772 (D. Vt. 2003).
36	
      Brief for appellant at 40.
37	
      Burch v. Coca-Cola Co., 119 F.3d 305, 320 n.14 (5th Cir. 1997). See, also,
      Zukle v. Regents of University of California, supra note 20; Wynne v. Tufts
      University School of Medicine, 976 F.2d 791 (1st Cir. 1992).
     Nebraska Advance Sheets
1020	287 NEBRASKA REPORTS



   We turn now to the various alleged adverse actions which
make up the bulk of Doe’s arguments, and which may roughly
be categorized as disparate treatment claims.38 Doe of course
alleges that his dismissal from UNMC was an adverse action
“because of” discrimination, but he also attacks individual
actions of varying degrees of causal relationship to that dis-
missal. Doe asserts that his failing grade in the Ob/Gyn clerk-
ship was the result of discrimination, and he complains that
various procedural matters relating to the appeal of that grade
were also discriminatory. Doe asserts that certain negative pro-
fessionalism remarks in his pediatrics clerkship were the result
of discrimination. Doe complains that because of discrimina-
tion, he was told he could not appeal the pediatrics shelf exam.
Doe argues that the terms of the academic contract he signed
were discriminatory. Doe argues that the handling of his exams
and rounds at the time of his scheduled hernia surgery was the
result of discrimination. Finally, Doe argues that his negative
professionalism marks pertaining to his plastic surgery rotation
were the result of discrimination.
   [16] We begin by noting that not every slight is cognizable
under the ADA and the Rehabilitation Act.39 The element of
adverse action may be something short of termination or dis-
missal from a program,40 but there must be materially adverse
consequences affecting the terms, conditions, or privileges
under the program, such that a reasonable trier of fact could
find objectively tangible harm.41
   Doe’s chief complaint concerns the terms of the academic
contract he signed. We conclude that the academic contract did

38	
      See 2 Mook, supra note 25, § 8.03.
39	
      See Smart v. Ball State University, 89 F.3d 437 (7th Cir. 1996).
40	
      See, Derrick F. v. Red Lion Area School Dist., 586 F. Supp. 2d 282 (M.D.
      Pa. 2008); O’Connor v. College of Saint Rose, No. 3:04-CV-0318, 2005
      WL 2739106 (N.D.N.Y. Oct. 24, 2005) (unpublished opinion). See, also,
      Ellis v. Morehouse School of Medicine, 925 F. Supp. 1529 (N.D. Ga.
      1996).
41	
      See, Holcomb v. Powell, 433 F.3d 889 (D.C. Cir. 2006); Brown v. Cox, 286
      F.3d 1040 (8th Cir. 2002); Conley v. Village of Bedford Park, 215 F.3d 703
      (7th Cir. 2000); Galabya v. New York City Bd. of Educ., 202 F.3d 636 (2d
      Cir. 2000).
                        Nebraska Advance Sheets
	                         DOE v. BOARD OF REGENTS	1021
	                             Cite as 287 Neb. 990

not have materially adverse consequences on Doe affecting the
terms, conditions, or privileges Doe previously enjoyed under
the program at UNMC. The academic contract merely clarified,
for Doe, the expectations under the program applicable to all
its students.
   Specifically, Doe argues that the requirement that he receive
a grade of pass or better in all senior electives was a material
change to the SEC guidelines, because they state: “Repetition
of a year will require repeating the entire course load for the
repeated year and earning a grade of Pass in all repeated cores/
clerkships . . . .” But the stated reasons for dismissal under
the guidelines are not limited to failing repeated classes. It is
self-apparent that a student may be dismissed from the medical
program upon multiple failing grades. And we also note that
there is evidence that other, nondisabled students asked to sign
an academic contract had similar requirements.
   Doe also argues that the addition of the professionalism
clause to the academic contract was an adverse action. He
points out that he was the only student who had such a provi-
sion added to an academic contract in the previous 5 years.
The SEC guidelines clearly state, however, that documenta-
tion of repeated unprofessional behavior justifies termination
of enrollment. And the junior-year professionalism statement
emphasizes the importance of professionalism assessments to
the program.
   In the employment context, performance improvement plans
presenting an employee with clear goals to achieve continued
employment or stating the established consequences of cer-
tain behaviors are not considered adverse actions cognizable
under the ADA or the Rehabilitation Act.42 Likewise, here, the
academic contract Doe signed merely set forth, albeit more
specifically to Doe, the established academic consequences for
any student who receives repeated poor professionalism marks
and failing grades. The academic contract was not an adverse
action for which Doe could state a claim under the ADA or the
Rehabilitation Act.

42	
      Haynes v. Level 3 Communications, LLC, 456 F.3d 1215 (10th Cir. 2006).
      See, also, Pierre v. Napolitano, 958 F. Supp. 2d 461 (S.D.N.Y. 2013).
     Nebraska Advance Sheets
1022	287 NEBRASKA REPORTS



   We will assume for the sake of this opinion that the poor
professionalism marks and comments leading up to Doe’s
dismissal were adverse actions cognizable under the ADA
and the Rehabilitation Act, as long as they were “because of”
discrimination. But the evidence, viewed in a light most favor-
able to Doe, fails to show that these marks were “because of”
discrimination.
   First, as stated, there is no evidence that the faculty making
the negative evaluations of Doe in these clerkships knew he
was disabled. Kinney averred that she did not perceive Doe as
disabled and that Doe did not inform her that he was disabled.
Doe could not contradict this statement, testifying that he did
not remember what he might have told her. Smith testified that
he did not know Doe had a disability and that he treated Doe
as any other student. Doe did not contradict that testimony.
Spann similarly stated that he had no knowledge Doe might
have a disability, and Doe similarly stated nothing to the con-
trary. Stoolman, who made some comments about Doe’s pro-
fessionalism in his pediatrics clerkships, likewise averred she
had no knowledge that Doe was disabled. Doe’s only evidence
to the contrary was that he had discussed with Stoolman that
he was “dealing with depression.”
   [17] Second, there is abundant evidence that the negative
professionalism marks were for legitimate nondiscriminatory
reasons. In this regard, we clarify that adverse action may be
properly based on conduct even where that conduct is related
to the disability.43 In Newberry v. East Texas State University,44
the court explained that the discrimination under the ADA “is
concerned not with symptoms, but with categorization.” Thus,
adverse action based on the conduct itself is not discrimina-
tory as long as the “collateral assessment of disability plays

43	
      See, Brumfield v. City of Chicago, 735 F.3d 619 (7th Cir. 2013); McElwee
      v. County of Orange, 700 F.3d 635 (2d Cir. 2012); Jones v. American
      Postal Workers Union, 192 F.3d 417 (4th Cir. 1999); Collings v. Longview
      Fibre Co., supra note 10; Maddox v. University of Tennessee, supra note
      10. See, also, e.g., Newberry v. East Texas State University, 161 F.3d 276
      (5th Cir. 1998). See, also, 2 Mook, supra note 25, § 8.03[1][d].
44	
      Newberry v. East Texas State University, supra note 43, 161 F.3d at 279.
                        Nebraska Advance Sheets
	                         DOE v. BOARD OF REGENTS	1023
	                             Cite as 287 Neb. 990

no role” in the action.45 In Halpern v. Wake Forest University
Health Sciences,46 the court accordingly held that a medical
student was properly discharged because of attendance prob-
lems and other unprofessional conduct, even if that conduct
was a product of his disability, explaining:
      A school, if informed that a student has a disability
      with behavioral manifestations, may be obligated to make
      accommodations to help the student avoid engaging in
      misconduct. But, the law does not require the school to
      ignore misconduct that has occurred because the student
      subsequently asserts it was the result of a disability.
   [18-20] The defendants here made a prima facie case that
the poor professionalism marks and comments pertaining to
Doe were because of their academic judgment that Doe exhib-
ited poor professionalism. As already discussed, Doe did not
properly request accommodations to avoid such poor profes-
sionalism. In actions under the ADA and the Rehabilitation
Act, substantial deference is generally given to academic judg-
ments.47 Courts are generally ill equipped, as compared with
experienced educators, to determine whether a student meets a
university’s reasonable standards for academic and professional
achievement.48 Evaluating performance in clinical courses is no
less an academic judgment than that of any other course, and is
entitled to the same deference.49
   [21] We must be wary that stated academic decisions do
not disguise discrimination.50 But Doe failed to present any

45	
      Id. at 280.
46	
      Halpern v. Wake Forest University Health Sciences, supra note 11, 669
      F.3d at 465.
47	
      See, e.g., Halpern v. Wake Forest University Health Sciences, supra note
      11; Wong v. Regents of University of California, 192 F.3d 807 (9th Cir.
      1999); McGuinness v. University of New Mexico, 170 F.3d 974 (10th
      Cir. 1998); Zukle v. Regents of University of California, supra note 20;
      Kaltenberger v. Ohio College of Podiatric Medicine, 162 F.3d 432 (6th
      Cir. 1998).
48	
      Wong v. Regents of University of California, supra note 47.
49	
      See Falcone v. University of Minn., supra note 23.
50	
      See, e.g., Zukle v. Regents of University of California, supra note 20.
     Nebraska Advance Sheets
1024	287 NEBRASKA REPORTS



e
­ vidence creating a material issue of fact that the reasons stated
by the faculty were a pretext for discrimination. A reason can-
not be proved to be a pretext for discrimination unless it is
shown both that the reason was false and that discrimination
was the real reason.51 Stated otherwise, the plaintiff must show
circumstances raising a reasonable inference that the real rea-
son for the adverse action was his or her perceived disability.52
Instances of disparate treatment can support a claim of pretext,
but, to do so, the plaintiff must show that he or she and the
nondisabled person or persons were similarly situated in all
relevant respects,53 i.e., that they had the same supervisor, were
subject to the same standards, and engaged in the same con-
duct without differentiating or mitigating circumstances.54 Doe
presented his testimony disputing the veracity of many of the
instances cited by faculty in support of his marks of poor pro-
fessionalism, but nothing more. Such testimony is insufficient
to overcome the defendants’ prima facie case for summary
judgment on these allegations.
   Doe also alleges procedural inequities “because of” dis-
crimination. He claims that evaluations leading up to his Ob/
Gyn grade were created after the grading session and that
some evidence was not disclosed to Doe before the hearing
to the Appeal Board. He claims that O’Dell told him he could
not appeal his pediatrics grade. He complains that certain
documents relating to his plastic surgery evaluation may not
have been presented to the SEC. He complains it was dis-
criminatory to refuse to allow him to appeal his surgery rota-
tion grade on the ground that he had already been dismissed.
Finally, he complains that O’Dell’s leaving the SEC meet-
ing early, while giving his vote for dismissal, was evidence
of discrimination.

51	
      Pierce v. Commonwealth Life Ins. Co., 40 F.3d 796 (6th Cir. 1994).
52	
      See Kosmicki v. Burlington Northern & Santa Fe R. Co., supra note 20.
53	
      See, Ryan v. Capital Contractors, Inc., 679 F.3d 772 (8th Cir. 2012);
      Norville v. Staten Island University Hosp., 196 F.3d 89 (2d Cir. 1999).
54	
      Macy v. Hopkins County Bd. of Educ., 429 F. Supp. 2d 888 (W.D. Ky.
      2006).
                         Nebraska Advance Sheets
	                          DOE v. BOARD OF REGENTS	1025
	                              Cite as 287 Neb. 990

   [22] We find that these stated procedural acts were not
materially adverse. As already noted, Doe’s due process and
breach of contract claims relating to these matters have failed.
Doe fails to illustrate in this appeal how these procedural mat-
ters caused a tangible harm. We further note that the deference
extended to academic decisions extends also to the procedural
requirements surrounding those decisions.55 Doe presented no
evidence of discriminatory intent or that such alleged proce-
dural defects did not occur with nondisabled students.
   We are uncertain how precisely to categorize Doe’s com-
plaints surrounding being asked to go on rounds the day of his
hernia surgery, but we find no discernible harm in these acts.
Doe never received a final grade in his surgery clerkship. Also,
as stated, neither Grant nor Spann, who are featured in these
complaints, knew Doe was disabled. Doe indicates that Spann
may have been harsher with him because of an incident where
Spann missed rounds and Doe allegedly embarrassed him.
Doe also asserts that various statements by Spann were “fab-
rications and . . . an attempt to excuse the spitefulness of his
having [Doe] round prior to the shelf exam.”56 But even if that
were true, it would not make a claim under the ADA and the
Rehabilitation Act. As stated by another court, “[a] personality
conflict doesn’t ripen into an ADA claim simply because one
of the parties has a disability.”57
   Having found no material issue that the poor professional-
ism marks were “because of” discrimination, we easily find no
material issue that the discharge stemming from those marks
was “because of” discrimination. Hill specifically testified that
no academic action was taken against Doe because he was
disabled or perceived to be disabled. And Doe did not present
any evidence that UNMC’s proffered legitimate reasons for his
dismissal could be rebutted as pretense.

55	
      See Ellis v. Morehouse School of Medicine, supra note 40. See, also,
      Board of Curators, Univ. of Mo. v. Horowitz, 435 U.S. 78, 98 S. Ct. 948,
      55 L. Ed. 2d 124 (1978).
56	
      Brief for appellant at 32.
57	
      Uhl v. Zalk Josephs Fabricators, Inc., 121 F.3d 1133, 1137 (7th Cir. 1997).
     Nebraska Advance Sheets
1026	287 NEBRASKA REPORTS



   We thus find that the district court was correct in granting
summary judgment on Doe’s ADA/Rehabilitation Act claims.
   Doe’s remaining assignments of error concerning the
motions to compel and the alleged failure to set a hearing
date are likewise without merit. Doe’s motions to compel
were granted in part and denied in part. The motions pertained
to Doe’s request for the actual academic contracts of other
UNMC students, as opposed to a summary of the terms of such
contracts, although we note several academic contracts in the
record with names redacted. Doe apparently believes the court
erred insofar as it denied the motions to compel and erred by
failing to schedule a separate hearing at the expiration of the
period in which compelled documents were to be delivered.
We have already held that asking Doe to sign the academic
contract was not an adverse action, and thus there could be
no prima facie case of discrimination based on that event. No
amount of discovery pertaining to the terms of other students’
academic contracts could create a material issue of fact pre-
venting summary judgment as to this alleged discriminatory
act. For that reason, if no other, we find no merit to the errors
assigned on the motions to compel.
                        VI. CONCLUSION
   The district court was correct to dismiss the individual
defend­ nts in their individual capacities. The remaining defend­
       a
ants made a prima facie case that they were entitled to sum-
mary judgment. Doe failed to produce evidence in response
that would create a material issue of fact preventing judgment
as a matter of law. Doe’s assignments of error pertaining to
discovery are without merit. We therefore affirm the district
court’s order.
                                                      Affirmed.
   Wright and Stephan, JJ., not participating.